Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been submitted for examination
Claims 1-20  have been rejected
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 cited limitations “determine whether the first unit of data is less than an ECC quantum; and when the first unit of data is less than the ECC quantum:” has not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 will not be examined on the merit.
2.	Claim 20 is rejected under 35 USC 112(a) for the same reasons as per claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Abreu et al. US publication no. 2013/0080853 (Hereinafter D’Abreu).
4.	In regard to claim 1, D’Abreu teaches:
An integrated circuit comprising: 
(Figure 1, ref. (314) in D’Abreu)
an error correction code (ECC) circuit configured to couple to a memory and that includes an arbitration circuit configured to:
(Figure 1, ref. (308) in D’Abreu)
receive a memory command directed to the memory, 
(Section [0036] in D’Abreu)
wherein the memory command is associated with a read of or a write to a first unit of data; 
(Section [0036] in D’Abreu)
based on the memory command, determine a first data address associated with the first unit of data and a first ECC address associated with first ECC data that is associated with the first unit of data such that: 
(Figure 2 and sections [0023]-[0025] in D’Abreu)
the first unit of data is separated from the first ECC data by a second unit of data in an address space of the memory; and 
(Figure 2 and sections [0023]-[0025] in D’Abreu)
the first ECC address is adjacent to a second ECC address in the address space of the memory.
(Figure 2 and sections [0023]-[0025] in D’Abreu)
5.		In regard to claim 2, D’Abreu teach:
The integrated circuit of claim 1, wherein the first data address is adjacent to a second data address in the address space of the memory.
(Figure 2 and sections [0023]-[0025] in D’Abreu)
6.		In regard to claim 3, D’Abreu teaches:
The integrated circuit of claim 1, wherein: 
the second ECC address is associated with second ECC data; 
the second ECC data is associated with a third unit of data; and 16T90539US02 
the first data address, the first ECC address, and the second ECC address are such that the third unit of data is separated from the first unit of data by the first ECC data and the second ECC data.
(Figure 2 and sections [0023]-[0025] in D’Abreu)
7.		In regard to claim 4, D’Abreu teaches:
The integrated circuit of claim 1, wherein: 
the first unit of data is a first burst of data; and 
the first ECC data is associated with a plurality of bursts of data that includes the first burst of data.
(Figure 2 and sections [0023]-[0025] in D’Abreu)
8.	In regard to claim 5, D’Abreu teaches:
The integrated circuit of claim 4, wherein: the first unit of data has a size of 64 bytes; and 
the plurality of bursts of data has a size of 512 bytes.
(Section [0010] in D’Abreu)
9.	In regard to claim 6, D’Abreu teaches:
The integrated circuit of claim 1, wherein: the ECC circuit further includes an ECC buffer coupled to the arbitration circuit and configured to store the ECC data associated with the first unit of data; and 
the arbitration circuit is further configured to, when the memory command is associated with the read of the first unit of data, determine whether to request the ECC data from the memory based on whether the ECC data is cached in the ECC buffer.
(Figure 3, ref. (328) & (330) and sections [0030]-[0032] in D’Abreu)
10.	In regard to claim 7, D’Abreu teaches:
The integrated circuit of claim 6, wherein the ECC circuit further includes an ECC encoder circuit coupled to the arbitration circuit and configured to, when the memory command is associated with the write of the first unit of data: 17T90539US02 generate the ECC data; and cause the ECC data to be stored in the ECC buffer.
(Figure 3, ref. (308) &(328) & (330) and sections [0030]-[0032] in D’Abreu)
11.	In regard to claim 8, D’Abreu teaches:
The integrated circuit of claim 7, wherein the ECC encoder circuit is configured to encode at least one of: t
he first data address or the first ECC address in the ECC data.
(Figure 3, ref. (308) &(328) & (330) and sections [0030]-[0032] in D’Abreu)
12.	In regard to claim 9, is not examiner on the merits because of the lack of written description.
13.	In regard to claim 10, D’Abreu teaches:
The integrated circuit of claim 1 further comprising: 
a memory controller coupled to the ECC circuit; and the memory coupled to the memory controller.
(Figure 3 in D’Abreu)
14.	In regard to claim 11, D’Abreu teaches:
The integrated circuit of claim 1 further comprising: a set of processors; and 
an interconnect coupled between the ECC circuit and the set of processors.
(Figure 3 in D’Abreu)
15.	Claims 12-20 are rejected for the same reasons as per claims 1-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112